PER CURIAM.
Stephen J. Miller has appealed an order of the circuit court sitting in its appellate capacity which affirmed a decision of the county court. Miller’s remedy is certiora-ri, rather than appeal, and we sua sponte convert the appeal to a certiorari proceeding. However, our certiorari jurisdiction must be invoked within 30 days of rendition of the order sought to be reviewed. Fla. R.App. P. 9.100(c)(1). The circuit court’s opinion was rendered on October 26, 2000, and the notice of appeal was not filed until December 14, 2000. In response to a show cause order on jurisdiction, Miller argues the time for invoking this court’s jurisdiction should begin to run when the circuit court issued its mandate. That same argument, however, was recently rejected by this court. Jones v. Cannon, 750 So.2d 108 (Fla. 1st DCA 1999). Accordingly, this proceeding is hereby dismissed for lack of jurisdiction.
DISMISSED.
BARFIELD, C.J., ALLEN and BROWNING, JJ., concur.